UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7651



JAMES ARTHUR BROWN,

                                            Petitioner - Appellant,

          versus


RONALD ANGELONE, Director; LONNIE M. SAUNDERS,
Warden,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Chief District
Judge. (CA-96-273-AM)


Submitted:   September 25, 1997           Decided:   October 8, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Arthur Brown, Appellant Pro Se. Wirt Peebles Marks, IV,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we deny Appellant's motions for
appointment of counsel and general relief, deny a certificate of

probable cause to appeal, and dismiss the appeal on the reasoning

of the district court. Brown v. Angelone, No. CA-96-273-AM (E.D.
Va. Sept. 26, 1996). See Lindh v. Murphy, 521 U.S. ___, 1997 WL
338568 (U.S. June 23, 1997) (No. 96-6298). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2